     Case: 3:20-cr-00032-RAM-RM Document #: 47 Filed: 04/16/21 Page 1 of 3




                          DISTRICT COURT OF THE VIRGIN ISLANDS
                           DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,                           )
                                                    )
                     Plaintiff,                     )
                                                    )
                     v.                             )       Case No. 3:20-cr-0032
                                                    )
IDESHA STERROD,                                     )
                                                    )
                     Defendant.                     )
                                                    )

                                           ORDER

       BEFORE THE COURT is the is the motion of Idesha Sterrod (“Sterrod”) to continue
the April 19, 2021 trial in this matter. (ECF No. 46.) For the reasons stated herein, the time
to try this case is extended up to and including May 24, 2021.
       On September 3, 2020, the United States filed an information against Sterrod charging
her with three counts: (1) conspiracy to possess with intent to distribute fifty kilograms and
more of marijuana in violation of 21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(C); (2)
possession with intent to distribute 50 kilograms and more of marijuana in violation of
21 U.S.C. §§ 841(a)(1) and (b)(1)(C); and (3) use of a minor in a drug offense in violation of
21 U.S.C. §§ 861(a)(1) and (b).
       Thereafter, on December 3, 2020, a federal grand jury returned an indictment against
Sterrod charging her with three counts: (1) conspiracy to possess with intent to distribute
fifty kilograms and more of marijuana in violation of 21 U.S.C. §§ 846, 841(a)(1), and
841(b)(1)(C); (2) possession with intent to distribute 50 kilograms and more of marijuana
in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C); and (3) use of a minor in a drug offense
in violation of 21 U.S.C. §§ 861(a)(1), (2), and (b). The trial is presently set to commence on
April 19, 2021.
       On April 6, 2021, Sterrod filed a motion to continue the trial date. (ECF No. 46.) As a
basis for her request, Sterrod asserts that she is finalizing a plea agreement with the United
States. Id. at 1. Sterrod further asserts that, because she has been residing in Georgia while
on pretrial release, she is requesting a change of plea hearing in mid- to late-May which
      Case: 3:20-cr-00032-RAM-RM Document #: 47 Filed: 04/16/21 Page 2 of 3
United States v. Sterrod
Case No. 3:20-cr-0032
Order
Page 2 of 3


would allow her to purchase reasonably-priced tickets to fly to St. Thomas for the change of
plea hearing. Id. at 1-2. As such, Sterrod requests to continue the trial date in this matter to
accommodate these circumstances. Sterrod also represents that the United States does not
oppose her motion to continue. Id. at 2.
        While the Speedy Trial Act requires that defendants be tried within seventy days of
indictment, the Court specifically finds that extending this period would be in the best
interest of justice. Here, an extension of time is necessary to allow Sterrod time to finalize
plea negotiations.
        Consistent with these concerns, the United States Court of Appeals for the Third
Circuit has recognized that “whether or not a case is ‘unusual’ or ‘complex,’ an ‘ends of justice’
continuance may in appropriate circumstances be granted.” United States v. Fields, 39 F.3d
439, 444 (3d Cir. 1994); United States v. Dota, 33 F.3d 1179(9th Cir. 1994) (“An ends of justice
continuance may be justified on grounds that one side needs more time to prepare for trial
[even if the] case [i]s not ‘complex.’”); see also United States v. Lattany, 982 F.2d 866, 883 (3d
Cir. 1992) (“[T]he district court did not abuse its discretion when it delayed the trial to give
counsel . . . opportunity to . . . decid[e] upon and prepar[e] an appropriate defense.”); United
States v. Brooks, 697 F.2d 517, 522 (3d Cir. 1982) (holding there was no abuse of discretion
where district court found that multiple count, multiple defendant “case was complex and
required additional time for adequate preparation.”); cf. United States v. Santiago-Becerril,
130 F.3d 11, 17 (1st Cir. 1997) (explaining that, where a defendant had moved to continue
his trial due to his counsel’s unavailability, the “period of delay” caused by an ends of justice
continuance includes the time “reasonably required to schedule a new trial date” in
“consideration of the court’s calendar”).
        The premises considered, it is hereby
        ORDERED that Sterrod’s motion to continue the trial in this matter, ECF No. 46, is
GRANTED in part; it is further
        ORDERED that the time beginning from the date of this order granting an extension
through May 24, 2021, shall be excluded in computing the time within which the trial in this
matter must be initiated pursuant to 18 U.S.C. § 3161; and it is further
      Case: 3:20-cr-00032-RAM-RM Document #: 47 Filed: 04/16/21 Page 3 of 3
United States v. Sterrod
Case No. 3:20-cr-0032
Order
Page 3 of 3


        ORDERED that the trial in this matter previously scheduled for April 19, 2021, is
RESCHEDULED to commence promptly at 9:30 A.M. on May 24, 2021, in St. Thomas
Courtroom 1 before District Judge Robert A. Molloy.




Dated: April 16, 2021                           /s/ Robert A. Molloy
                                                ROBERT A. MOLLOY
                                                District Judge
